 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9
     JAMES HITCHCOCK,                                    Case No.: 2:18-cv-01653-APG-NJK
10
            Plaintiff(s),                                Order
11
     v.                                                  (Docket No. 20)
12
13   EXPERIAN INFORMATION SOLUTIONS,
     et al.,
14
            Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Equifax Information Service Inc.’s notice of
17 settlement. Docket No. 20. The Court ORDERS these parties to file a stipulation of dismissal no
18 later than January 21, 2019.
19         IT IS SO ORDERED.
20         Dated: November 19, 2018
21                                                          _______________________________
                                                            NANCY J. KOPPE
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                  1
